[torchioemploymentagreeme001.jpg]
NORTHWEST BANK AND NORTHWEST BANCSHARES, INC. EMPLOYMENT AGREEMENT FOR Louis J.
Torchio This Agreement is made effective as of the 7th day of April, 2020
(“Effective Date”) by and between (i) Northwest Bank (the “Bank”), a
Pennsylvania-chartered stock savings bank and Northwest Bancshares, Inc., a
Maryland corporation (the “Company”), each with its principal administrative
office at 100 Liberty Street, Warren, Pennsylvania 16365, (all collectively
referred to as “Employer”) and (ii) Louis J. Torchio (the “Executive”). WHEREAS,
the Employer and the Executive entered into a change in control agreement dated
January 1, 2018 (“Prior Agreement”), pursuant to which the Executive was
employed as an officer of the Employer; and WHEREAS, the Employer believes it is
in the best interests of the Employer to enter into a new employment agreement
(the “Agreement”), which replaces the Prior Agreement in its entirety and
WHEREAS, the parties hereto desire to set forth the terms of the revised
Agreement and the continuing employment relationship of the Employer and the
Executive. NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows: 1. POSITION AND RESPONSIBILITIES During the
period of his employment hereunder, the Executive agrees to serve as Senior
Executive Vice President of Retail Lending. During said period, Executive also
agrees to serve, if elected, as an officer and director of any subsidiary or
affiliate of the Employer. 2. TERMS AND DUTIES (a) The period of the Executive’s
employment under this Agreement shall begin as of the Effective Date and shall
continue for twenty-four (24) month periods as set forth herein. Commencing on
November 1, 2020 (“Anniversary Date”) and continuing on each Anniversary Date
thereafter, this Agreement shall renew for an additional twelve (12) months such
that the remaining term shall be twenty-four (24) months from the applicable
November 1, unless written notice of non-renewal (“Non-Renewal Notice”) is
provided to the Executive at least thirty (30) days and not more than sixty (60)
days prior to any such Anniversary Date, that this Agreement shall not be
renewed. If a Non-Renewal Notice is given, the Agreement shall expire twelve
(12) months following the Anniversary Date. Prior to each notice period for
non-renewal, the disinterested members of the Compensation Committee of the
Board of Directors of the Company (“Committee”) will conduct a comprehensive
performance evaluation and review of the Executive for purposes of determining
whether to extend the Agreement, and the results thereof shall be included in
the minutes of the Committee’s meeting. The failure of the disinterested members
of the Committee to take the actions set forth herein before any Anniversary
Date will result in the automatic non-renewal of this Agreement. If the
Committee fails to inform the Executive of its {Clients/1059/00214170.DOC/2 }



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme002.jpg]
determination regarding the renewal or non-renewal of this Agreement, the
Executive may request, in writing, the results of the Committee’s action (or
non-action) and the Committee Board shall, within thirty (30) days of the
receipt of such request, provide a written response to the Executive. Reference
herein to the term of this Agreement shall refer to both such initial term and
such extended terms. (b) During the period of his employment hereunder, except
for periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, the Executive shall faithfully perform his duties
hereunder, to the best of his abilities, including activities and services
related to the organization, operation and management of the Employer. 3.
COMPENSATION AND REIMBURSEMENT (a) The compensation specified under this
Agreement shall constitute the salary and benefits paid for the duties described
in Section 1. The Employer shall pay the Executive as compensation a salary of
not less than $350,000 per year (“Base Salary”). Such Base Salary shall be
payable biweekly. During the period of this Agreement, the Executive’s Base
Salary shall be reviewed at least annually. Such review shall be conducted by
the Committee, and the Committee may increase, but not decrease, the Executive’s
Base Salary other than pursuant to an employer- wide reduction of compensation
of all officers of the Employer and not in excess of the average percentage of
the employer-wide reduction (any increase in Base Salary shall become the “Base
Salary” for purposes of this Agreement). In addition to the Base Salary provided
in this Section 3(a), the Employer shall provide the Executive with all such
other benefits as are provided uniformly to executive officers of the Employer.
(b) The Employer will provide the Executive with employee benefit plans,
arrangements and perquisites substantially equivalent to those in which the
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Employer will not,
without the Executive’s prior written consent, make any changes to such plans,
arrangements or perquisites which would adversely affect the Executive’s rights
or benefits thereunder, unless any such change is broad-based and affects
substantially all executive officers of the Employer. Without limiting the
generality of the foregoing provisions of this Subsection (b), the Executive
will be entitled to participate in or receive benefits under any employee
benefit plans including but not limited to the retirement plan, 401(k) plan,
supplemental pension plan, disability plans, medical and dental coverage or any
other employee benefit plan or arrangement made available by the Employer in the
future to its senior executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements. The Executive will be entitled to incentive compensation
and bonuses as provided in any plan of the Employer in which the Executive is
eligible to participate. Nothing paid to the Executive under any such plan or
arrangement will be deemed to be in lieu of other compensation to which the
Executive is entitled under this Agreement. (c) In addition to the Base Salary
provided for by paragraph (a) of this Section 3, the Employer shall pay or
reimburse the Executive for all reasonable travel and other reasonable expenses
incurred by the Executive performing his obligations under this Agreement, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Employer. All reimbursements pursuant to this Section shall be
paid promptly by the Employer and in any event no later than sixty (60) days
following the date on which the expense was incurred. 2



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme003.jpg]
The Employer may provide such additional compensation in such form and such
amounts as the Committee may from time to time determine. (d) Compensation and
reimbursement to be paid pursuant to paragraphs (a), (b) and (c) of this Section
3 shall be paid by the Bank and the Company, respectively, on a pro rata basis,
based upon the amount of service the Executive devotes to the Bank and Company,
respectively. (e) To the extent not specifically set forth in this Section 3,
any compensation payable or provided under this Section 3 shall be paid or
provided no later than two and one-half (2.5) months after the calendar year in
which such compensation is no longer subject to a substantial risk of forfeiture
within the meaning of Treasury Regulation Section 1.409A-1(d). 4. PAYMENTS TO
EXECUTIVE UPON AN EVENT OF TERMINATION (a) The provisions of this Section shall
apply upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s term of employment under this Agreement. As used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following: (i) the termination by the Employer of the Executive’s full-time
employment hereunder for any reason other than (A) Disability as defined in
Section 5 below, or (B) Termination for Just Cause as defined in Section 6
hereof; or (ii) the Executive’s resignation from the Employer’s employ, upon any
of the following (“Good Reason”): (A) reduction in the Executive’s Base Salary
or a reduction in the benefits and perquisites to the Executive from those being
provided as of the Effective Date of this Agreement, provided however that a
reduction in benefits or perquisites that is broad based and affects
substantially all executives of the Employer shall not be deemed an Event of
Termination hereunder unless such reduction in benefits or perquisites occurs
coincident with or following a Change in Control, (B) change in the Executive’s
function, duties, or responsibilities, which change would cause the Executive’s
position to become one of lesser responsibility, importance, or scope from the
position described in Section 1, above, (C) a relocation of the Executive’s
principal place of employment by more than thirty (30) miles from its location
as of the Effective Date of this Agreement, or (D) liquidation or dissolution of
the Bank or Company other than liquidations or dissolutions that are caused by
reorganizations that do not affect the status of the Executive, or (E) breach of
this Agreement by the Bank or the Company. Upon the occurrence of any event
described in clauses (ii) (A), (B), (C), (D) or (E) above, the Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation upon not less than thirty (30) days prior written notice given
within a 3



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme004.jpg]
reasonable period of time not to exceed ninety (90) days after the initial event
giving rise to said right to elect. Notwithstanding the preceding sentence, in
the event of a continuing breach of this Agreement by the Bank or the Company,
the Executive, after giving due notice within the prescribed time frame of an
initial event specified above, shall not waive any of his rights solely under
this Agreement and this Section 4 by virtue of the fact that the Executive has
submitted his resignation but has remained in the employment of the Bank or the
Company and is engaged in good faith discussions to resolve any occurrence of an
event described in clauses (ii) (A), (B), (C), (D) or (E) above. The Employer
shall have at least thirty (30) days to remedy any condition set forth in clause
(ii) (A) through (E), provided, however, that the Employer shall be entitled to
waive such period and make an immediate payment hereunder. (iii) The Executive’s
involuntary termination of employment without Just Cause or voluntary
resignation for Good Reason as described above from the Employer’s employ on the
effective date of, or within twenty-four (24) months following, a Change in
Control during the term of this Agreement. For these purposes, a Change in
Control of the Bank or the Company shall mean a change in control of a nature
that: (A) would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or (B)
results in a Change in Control of the Bank or the Company within the meaning of
the Home Owners’ Loan Act, as amended, and applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control
(collectively, the “HOLA”); or (C) without limitation such a Change in Control
shall be deemed to have occurred at such time as (a) any “person” (as the term
is used in Sections 13(d) and 14(d) of the Exchange Act), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of Company’s outstanding securities except for any
securities purchased by the Company or Bank for any Company or Bank stock
benefit plan; or (b) individuals who constitute the Board of Directors on the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election was approved by a vote of at least three quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by the Company’s stockholders was approved by the same Nominating
Committee serving under an Incumbent Board, shall be, for purposes of this
clause (b), considered as though he were a member of the Incumbent Board; or 4



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme005.jpg]
(c) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Company or similar transaction
in which the Bank or Company is not the surviving institution occurs; or (d) a
proxy statement soliciting proxies from stockholders of the Company, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Company or similar
transaction with one or more corporations or financial institutions, and as a
result of such proxy solicitation, a plan of reorganization, merger
consolidation or similar transaction involving the Company is approved by the
Company’s Board of Directors or the requisite vote of the Company’s
stockholders; or (e) a tender offer is made for 25% or more of the voting
securities of the Company and the shareholders owning beneficially or of record
25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror. (b) Upon the occurrence of an
Event of Termination, on the Date of Termination, as defined in Section 7, the
Employer shall pay Executive, or, in the event of his subsequent death, his
estate, as the case may be, as severance pay or liquidated damages, or both, a
cash lump sum equal to the sum of (i) three (3) times the Executive’s highest
rate of base salary plus (ii) three (3) times the highest rate of cash bonus
paid to the Executive during the prior three (3) years. Such payment shall be
made in a cash lump sum and shall not be reduced in the event the Executive
obtains other employment following an Event of Termination. All amounts payable
to the Executive shall be paid within thirty (30) days following the Date of
Termination or, if the Executive is a Specified Employee (within the meaning of
Treasury Regulations §1.409A-1(i)), to the extent required to avoid penalties
under Code Section 409A, on the first business day of the seventh month
following the Date of Termination. (c) Upon the occurrence of an Event of
Termination, the Employer will cause to be continued non-taxable medical and
dental coverage substantially identical to the coverage maintained by the
Employer for Executive and his eligible dependents prior to his termination.
Such coverage shall continue for thirty-six (36) months from the Date of
Termination unless the Executive obtains other employment following termination
of employment under which substantially similar benefits are provided and in
which the Executive and his eligible dependents are eligible to participate.
Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive or his
eligible dependents is not permitted under the terms of the applicable health
plans, or if providing such benefits would subject the Employer to penalties,
then the Employer shall pay the Executive a cash lump sum payment reasonably
estimated to be equal to the value of such non-taxable medical and dental
benefits, with such payment to be made by lump sum within thirty (30) business
days of the Date of Termination, or if later, the date on which the Employer
determines that such insurance coverage (or the remainder of such insurance
coverage) cannot be provided for the foregoing reasons. 5



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme006.jpg]
(d) Notwithstanding the foregoing, the Executive shall not be entitled to any
payments or benefits under this Section 4 unless and until the Executive
executes a release of his claims against the Bank, the Company and any
affiliate, and their officers, directors, successors and assigns, releasing said
persons from any and all claims, rights, demands, causes of action, suits,
arbitrations or grievances relating to the employment relationship, including
claims under the Age Discrimination in Employment Act (“ADEA”), but not
including claims for benefits under tax-qualified plans or other benefit plans
in which the Executive is vested, claims for benefits required by applicable law
or claims with respect to obligations set forth in this Agreement that survive
the termination of this Agreement. In order to comply with the requirements of
Code Section 409A and the ADEA, the release shall be provided to the Executive
no later than the date of his Separation from Service and the Executive shall
have no fewer than twenty-one (21) days to consider the release, and following
the Executive’s execution of the release, the Executive shall have seven (7)
days to revoke said release. (e) For purposes of Section 4, “Event of
Termination” as used herein shall mean “Separation from Service” as defined in
Code Section 409A and the Treasury Regulations promulgated thereunder, provided,
however, that the Employer and the Executive reasonably anticipate that the
level of bona fide services the Executive would perform after termination would
permanently decrease to a level that is less than 50% of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period. (f) Notwithstanding
the preceding paragraphs of this Section 4, if the aggregate payments or
benefits to be made or afforded to the Executive under said paragraphs (the
“Termination Benefits”) would be deemed to include an “excess parachute payment”
under Section 280G of the Code or any successor thereto, such Termination
Benefits will be reduced to an amount (the “Non-Triggering Amount”), the value
of which is one dollar ($1.00) less than an amount equal to the total amount of
payments permissible under Section 280G of the Code or any successor thereto. In
the event any change in the Code or regulations thereunder should reduce the
amount of payments permissible under Section 280G of the Code in effect on the
date of this Agreement, then the Termination Benefits to be paid to the
Executive shall be determined as if such change in the Code or regulations had
not been made. The allocation of the reduction required hereby among Termination
Benefits provided by the preceding paragraphs of this Section 4 shall be
determined by the Executive, provided however that if it is determined that such
election by the Executive shall be in violation of Code Section 409A, the
allocation of the required reduction shall be pro-rata. 5. TERMINATION UPON
DISABILITY OR DEATH (a) “Disability” or “Disabled” shall be construed to comply
with Code Section 409A and shall be deemed to have occurred if: (i) Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for continuous period of not less than 12
months, the Executive is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Employer; or (iii) the Executive is determined to be totally disabled by
the Social Security Administration. The Executive shall be entitled to receive
benefits under any 6



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme007.jpg]
short or long-term disability plan maintained by the Employer. To extent that
such benefits are less than the Executive’s Base Salary, the Employer shall pay
the Executive an amount equal to the difference between such disability plan
benefits and the amount of the Executive’s Base Salary for the longer of (i) the
remaining term of this Agreement, or (ii) one year following the termination of
his employment due to Disability. Accordingly, any payments required hereunder
shall commence within thirty (30) days from the Date of Termination. (b) In the
event of the Executive’s death during the term of the Agreement, his estate
shall be paid the Executive’s Base Salary as defined in Paragraph 3(a) at the
rate in effect at the time the Executive’s death in accordance with its regular
payroll practice for a period of one (1) year from the date of the Executive’s
death, and the Employer will continue to provide nontaxable medical and dental
benefits previously provided for the Executive’s eligible dependents for three
(3) years after the Executive’s death. Notwithstanding anything herein contained
to the contrary, if applicable law (including, but not limited to, laws
prohibiting discriminating in favor of highly compensated employees), or, if
participation by the Executive’s eligible dependents is not permitted under the
terms of the applicable health plans, or if providing such benefits would
subject the Employer to penalties, then the Employer shall pay the Executive’s
surviving spouse or surviving eligible dependents a cash lump sum payment
reasonably estimated to be equal to the value of such non-taxable medical and
dental benefits, with such payment to be made by lump sum within thirty (30)
business days of the Executive’s death, or if later, the date on which the
Employer determines that such insurance coverage (or the remainder of such
insurance coverage) cannot be provided for the foregoing reasons. 6. TERMINATION
FOR CAUSE “Termination for Just Cause” shall mean termination because of the
Executive’s personal dishonesty, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. In determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the savings
institutions industry. For purposes of this paragraph, no act or failure to act
on the part of the Executive shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Employer. Notwithstanding the foregoing, the Executive shall not be deemed to
have been Terminated for Just Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than three-fourths of the members of the Committee at a meeting of the
Committee called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the
Committee), finding that in the good faith opinion of the Committee, the
Executive was guilty of conduct justifying Termination for Just Cause and
specifying the particulars thereof in detail. The Executive shall not have the
right to receive compensation or other benefits for any period after Termination
for Just Cause. Any stock benefits granted to the Executive under any stock
benefit plan of the Employer or any subsidiary or affiliate thereof, that have
not yet vested shall become null and void effective upon the Executive’s receipt
of Notice of Termination for Just Cause pursuant to Section 7 hereof, and shall
not be exercisable by the Executive at any time subsequent to such Termination
for Just Cause. 7



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme008.jpg]
7. NOTICE (a) Any purported termination by the Bank, the Company, or by the
Executive shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. (b) “Date of Termination” shall
mean (A) if the Executive’s employment is terminated for Disability, thirty (30)
days after a Notice of Termination is given (provided that he shall not have
returned to the performance of his duties on a full-time basis during such
thirty (30) day period), (B) if his employment is terminated due to the
occurrence of an Event of Termination set forth under Section 4, thirty (30)
days after a Notice of Termination is given unless the Employer waives its right
to cure and agrees to the Event of Termination, and (C) if his employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a Termination for Just Cause, shall not be less than
thirty (30) days from the date such Notice of Termination is given). (c) If,
within thirty (30) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, except upon the voluntary termination by the
Executive in which case the Date of Termination shall be the date specified in
the Notice, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal having expired and no appeal having
been perfected) and provided further that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
the party giving such notice pursues the resolution of such dispute with
reasonable diligence. Notwithstanding the pendency of any such dispute, the
Employer will continue to pay the Executive his full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
Base Salary) and continue the Executive as a participant in all compensation,
benefit and insurance plans in which he was participating when the notice of
dispute was given, until the dispute is finally resolved in accordance with this
Agreement, provided such dispute is resolved within the term of this Agreement.
If such dispute is not resolved within the term of the Agreement, the Employer
shall not be obligated, upon final resolution of such dispute, to pay the
Executive compensation and other payments accruing beyond the term of the
Agreement. Amounts paid under this Section shall be offset against or reduce any
other amounts due under this Agreement. 8. POST-TERMINATION OBLIGATIONS (a) All
payments and benefits to the Executive under this Agreement shall be subject to
Executive’s compliance with paragraph (b) of this Section 8 during the term of
this Agreement and for two (2) full years after the expiration or termination
hereof. (b) Executive shall, upon reasonable notice, furnish such information
and assistance to the Employer as may reasonably be required by the Employer in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party. 8



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme009.jpg]
9. NON-COMPETITION (a) Upon any termination (whether voluntary or involuntary)
of the Executive’s employment, other than a termination (whether voluntary or
involuntary) in connection with a Change in Control, the Executive agrees not to
compete with the Bank and the Company for a period of one (1) year following
such termination within fifty (50) miles of the Executive’s principal place of
employment. The Executive agrees that during such period, the Executive shall
not work for or advise, consult or otherwise serve with, directly or indirectly,
any entity whose business materially competes with the depository, lending or
other business activities of the Bank and/or the Company within fifty (50) miles
of the Executive’s principal place of employment. The parties hereto,
recognizing that irreparable injury will result to the Bank and/or the Company,
its business and property in the event of the Executive’s breach of this
Subsection 9(a) agree that in the event of any such breach by the Executive, the
Bank and/or the Company will be entitled, in addition to any other remedies and
damages available, to an injunction to restrain the violation hereof by the
Executive. The Executive represents and admits that the Executive’s experience
and capabilities are such that the Executive can obtain employment in a business
engaged in other lines and/or of a different nature than the Bank and/or the
Company, and that the enforcement of a remedy by way of injunction will not
prevent the Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank and/or the Company from pursuing any other
remedies available to the Bank and/or the Company for such breach or threatened
breach, including the recovery of damages from the Executive. (b) The Executive
recognizes and acknowledges that the knowledge of the business activities and
plans for business activities of the Bank, the Company and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank and the Company. The Executive will not, during or
after the term of his employment, disclose any knowledge of the past, present,
planned or considered business activities of the Bank, the Company or affiliates
thereof to any person, firm, corporation, or other entity for any reason or
purpose whatsoever (except for such disclosure as may be required to be provided
to any federal banking agency with jurisdiction over, the Bank, the Company or
the Executive). Notwithstanding the foregoing, the Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Bank or the Company, and the Executive may disclose any
information regarding the Bank or the Company which is otherwise publicly
available. In the event of a breach or threatened breach by the Executive of the
provisions of this Section 9, the Bank and/or the Company will be entitled to an
injunction restraining the Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank, the Company or affiliates thereof, or from rendering any services to any
person, firm, corporation, other entity to whom such knowledge, in whole or in
part, has been disclosed or is threatened to be disclosed. Nothing herein will
be construed as prohibiting the Bank or the Company from pursuing any other
remedies available to the Bank or the Company for such breach or threatened
breach, including the recovery of damages from the Executive. Notwithstanding
the foregoing, the parties hereto agree that nothing contained in this Agreement
limits Executive’s ability to (i) respond to lawful subpoenas in any litigation,
arbitration or administrative proceeding, (ii) provide truthful testimony in any
litigation, arbitration or administrative proceeding, or (iii) file a charge or
complaint with the Equal Employment Opportunity Commission, the Securities and
Exchange Commission, the Federal Deposit Insurance Corporation, the Board of
Governors of the Federal Reserve System or any other federal, state or local
governmental agency or commission that has jurisdiction over the 9



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme010.jpg]
Bank or any parent, subsidiary or affiliate of the Bank (the “Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Bank. In addition, pursuant to the Defend Trade Secrets Act of
2016, Executive understands that an individual may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. Further, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the employer's trade secrets to the attorney and use the trade secret
information in the court proceeding if the individual (y) files any document
containing the trade secret under seal; and (z) does not disclose the trade
secret, except pursuant to court order. 10. SOURCE OF PAYMENTS All payments
provided in this Agreement shall be timely paid in cash, check or direct deposit
from the general funds of the Bank. The Company, however, guarantee payment and
provision of all amounts and benefits due hereunder to the Executive and, if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.
11. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior employment agreement between the Bank, the Company or any predecessor of
the Bank or Company and the Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to the Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement. 12. NO ATTACHMENT
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect. (b) This Agreement shall be binding upon, and inure to the benefit
of, Executive and the Bank and the Company and their respective successors and
assigns. 13. MODIFICATION AND WAIVER (a) This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto. 10



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme011.jpg]
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
14. SEVERABILITY If, for any reason, any provision of this Agreement, or any
part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Agreement or any part of such Provision not held so
invalid, and each such other provision and part thereof shall, to the full
extent consistent with law, continue in full force and effect. 15. HEADINGS FOR
REFERENCE ONLY The headings of sections and paragraphs herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement. 16. GOVERNING LAW
This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
but only to the extent not superseded by federal law. 17. REQUIRED PROVISIONS
Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359. 18. ARBITRATION Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration, conducted before a panel of three arbitrators
sitting in a location selected by the employee within one hundred (100) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. 19. PAYMENT OF LEGAL FEES
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank or the Company, provided that the dispute or
interpretation has been settled by Executive and the Bank 11



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme012.jpg]
or Company or resolved in the Executive’s favor, and that such reimbursement
shall occur, upon substantiation of such expenses in accordance with applicable
policies and procedures of the Employer. All reimbursements pursuant to this
Section shall be paid promptly by the Employer and in any event no later than
sixty (60) days following the date on which the expense was incurred. 20.
INDEMNIFICATION The Employer shall provide the Executive (including his heirs,
executors and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at its expense, and shall indemnify the
Executive (and his heirs, executors and administrators) to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Employer (whether or not he continues to be a director or
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Board of Directors or Trustees of the Employer). If such action,
suit or proceeding is brought against the Executive in his capacity as an
officer or director of the Employer, however, such indemnification shall not
extend to matters as to which the Executive is finally adjudged to be liable for
willful misconduct in the performance of his duties. 21. SUCCESSOR TO THE BANK
The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank and/or Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and/or the Company would be required to perform if no such succession
or assignment had taken place. 12



--------------------------------------------------------------------------------



 
[torchioemploymentagreeme013.jpg]
SIGNATURES IN WITNESS WHEREOF, the Bank and the Company have caused this
Agreement to be executed by their duly authorized officers, and the Executive
has signed this Agreement, on the dates set forth below. NORTHWEST BANK April 7,
2020 By: /s/ Ronald J. Seiffert Date NORTHWEST BANCSHARES, INC. April 7, 2020
By: /s/ Ronald J. Seiffert Date EXECUTIVE April 7, 2020 By: /s/ Louis J. Torchio
Date Louis J. Torchio 13



--------------------------------------------------------------------------------



 